DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites “each of the plurality of links further includes a flexible locking mechanism and a plurality of locking features, each flexible locking mechanism configured to engage with the plurality of locking features.”  Claim 11 depends from claim 10, which requires, “an anchoring mechanism having a flexible locking mechanism located proximally to a luminal surface of the atrial portion, the flexible locking mechanism configured to move distally towards the ventricular portion.”  Claim 11 is thus indefinite for reciting “a flexible locking mechanism” when claim 10 already recites a flexible locking mechanism.  Furthermore, it is unclear whether claim 11 is further defining features of the claim 10 “flexible locking mechanism”, or whether claim 11 is reciting a separate locking mechanism with distinct limiting features.  Claim 17 is similarly indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlov et al. (U.S. Pat. No.: 10,500,038).
Orlov et al. (hereinafter, Orlov) discloses a replacement cardiac valve (abstract) comprising: an atrial portion 64 configured to expand from a collapsed configuration to an expanded configuration (fig. 2A, 2B); a ventricular portion 54 separate from the atrial portion and configured to expand from a collapsed configuration to an expanded configuration (fig. 2A, 2B), the ventricular portion 54 having a first plurality of anchoring points (where 72 connects with the ventricular portion 54); and a plurality of links 72 , each of the plurality of links 72 coupled to a respective one of the first plurality of anchoring points (fig. 2B); wherein at least one of the atrial portion or the ventricular portion is moveable with respect to the plurality of links (fig. 4E, 4F) to adjust a distance between the atrial portion and the ventricular portion when the atrial portion and the ventricular portion are each in the expanded configuration (fig. 4E, 4F).
For claim 2, the ventricular portion further includes a plurality of barbs extending from an abluminal surface of the ventricular portion, the plurality of barbs configured to engage with a ventricular side of a native valve annulus when the ventricular portion is in the expanded configuration (col. 22 lines 47-55).  
For claim 3, the atrial portion 64 includes a second plurality of anchoring points (perforated tab 58), each of the plurality of links 72 extending through a respective one of the second plurality of anchoring points (fig. 2B).  
For claim 4, the atrial portion 64 includes a leaflet support 62.  
For claim 5, the leaflet support is integral with the atrial portion (fig. 2B).  
For claim 6, the leaflet support includes at least one replacement leaflet 350 coupled to the leaflet support.  
For claim 7, the atrial portion has a first diameter (diameter at end 60) and the leaflet support 62 has a second diameter smaller than the first diameter when each of the atrial portion and the leaflet support are in the expanded configuration, where the first diameter tapers to the second diameter (fig. 2B).  
For claim 8, an outflow end of the atrial portion is axially spaced from an inflow end of the ventricular portion when in a collapsed configuration (fig. 3).
For claim 14, the plurality of links extend between the first plurality of anchoring points and a delivery system (fig. 3).
For claim 15, Orlov discloses a method of delivering a replacement cardiac valve (abstract) having a collapsed configuration within a delivery sheath of a delivery device (fig. 3) comprising: delivering a ventricular portion 54 having a first plurality anchoring points (where 72 connects with the ventricular portion 54) from the collapsed configuration in the delivery sheath (e.g., fig. 3), wherein the ventricular portion 54 expands inside a first heart chamber on a first side of the mitral valve annulus (fig. 4E), the ventricular portion having a first plurality of anchoring points (where 72 connects with the ventricular portion 54); delivering an atrial portion 64 from the collapsed configuration in the delivery sheath to a second heart chamber on a second side of the mitral valve annulus (e.g., fig. 4E), wherein the atrial portion expands on the second side; and adjusting a distance between the ventricular portion and the atrial portion (e.g., 4E, 4F), wherein the adjusting comprises moving the atrial portion with respect to a plurality of links 72 coupled to the first plurality of anchoring points (fig. 4E, 4F).  
For claim 19, the atrial portion 64 includes a second plurality of anchoring points (perforated tab 58), each of the plurality of links 72 extending through a respective one of the second plurality of anchoring points (fig. 2B).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Orlov et al. (U.S. Pat. No.: 10,500,038) in view of Hacohen (Pub. No.: US 2011/0224785).
For claim 9, Orlov lacks multiple distances between the ventricular portion and the atrial portion in the expanded state.  Orlov lacks an anchoring mechanism. Hacohen teaches an anchoring mechanism 102 including a flexible locking portion 112 (para. 90) located proximally to a luminal surface of the atrial portion (e.g., fig. 4B, atrial portion 26), the flexible locking mechanism 112 configured to move distally towards the ventricular portion (e.g., fig. 4B, para. 90).  Hacohen utilizes the ratchet to add tension to artificial chords (para. 90).  In other embodiments, Hacohen teaches a ratchet between atrial and ventricular portions (fig. 7).  Ratcheting provides a second distance and third distance between the atrial portion and the ventricular portion in the expanded state. 
It would have been obvious to one of ordinary skill in the art to have provided an anchoring mechanism 102 on the filament 72 of Orlov such that ratcheting tension can be provided between the atrial and ventricular components of Orlov.  This would enable step wise control of the movement of the atrial and ventricular components towards one another, as suggested by Hacohen fig. 7.  One of ordinary skill in the art would have been motivated to provide this modification, as Orlov already contemplates various additional connections between the ventricular and atrial portions, including a one-way clasp 300 or attachment elements 300, thus providing a ratcheting connection between the frames would have been an obvious modification with the additional benefit of providing step-wise and one-way adjustment. This modification would have occurred using known methods and would have yielded predictable results. 
For claim 10, Orlov fails to specifically teach an anchoring mechanism having a flexible locking mechanism located proximally to a luminal surface of the atrial portion, the flexible locking mechanism configured to move distally towards the ventricular portion.  Orlov does disclose use of a one-way clasp 300 or other attachment elements 300 for directly grabbing or attaching annulus part 52 to ventricle part 54, as well as the use of connectors 105 for locking the filament 72.  However, these connectors are not an anchoring mechanism having a flexible locking mechanism located proximally to a luminal surface of the atrial portion, the flexible locking portion configured to move distally towards the ventricular portion.  
Hacohen teaches an anchoring mechanism 102 including a flexible locking portion 112 (para. 90) located proximally to a luminal surface of the atrial portion (e.g., fig. 4B, atrial portion 26), the flexible locking mechanism 112 configured to move distally towards the ventricular portion (e.g., fig. 4B, para. 90).  Hacohen utilizes the ratchet to add tension to artificial chords (para. 90).  In other embodiments, Hacohen teaches a ratchet between atrial and ventricular portions (fig. 7).  
It would have been obvious to one of ordinary skill in the art to have provided an anchoring mechanism 102 on the filament 72 of Orlov along with a flexible locking element 112 such that ratcheting tension can be provided between the atrial and ventricular components of Orlov.  This would enable step wise control of the movement of the atrial and ventricular components towards one another, as suggested by Hacohen fig. 7.  One of ordinary skill in the art would have been motivated to provide this modification, as Orlov already contemplates various additional connections between the ventricular and atrial portions, including a one-way clasp 300 or attachment elements 300, thus providing a ratcheting connection between the frames would have been an obvious modification with the additional benefit of providing step-wise and one-way adjustment. This modification would have occurred using known methods and would have yielded predictable results. 
For claim 11, as best understood by Examiner, in combination would Hacohen, it would have been obvious to have provided the Orlov links 72 with Hacohen’s flexible locking mechanism 112 and locking features (ratchet element of filament 102) for the purpose if providing step-wise and locking control of the adjustment between Orlov’s atrial and ventricular portions. 
For claim 12, Hacohen teaches the anchoring mechanism is a ratcheting mechanism (see fig. 4C, 102). 
For claim 13, the anchoring mechanism includes a driver (not depicted, but Hacohen para. 90 teaches pulling the ratchet through the locking mechanism 112 to adjust the tension, therefore some mechanism must be provided to allow the surgeon to pull the ratchet. This mechanism is the driver). Ratcheting moves the locking mechanism distally towards the ventricular anchor. 
For claim 16, the adjusting a distance between the ventricular portion and the atrial portion further comprises moving an anchoring mechanism 102 (see Hacohen teaching in the rejection of claim 10, above) having a flexible locking mechanism 112 distally, wherein the anchoring mechanism 102 is located proximally to a luminal surface of the atrial anchor (e.g., Hacohen, fig. 4B, para. 90).
For claim 17, each of the plurality of links 72 further includes a flexible locking mechanism 112 and a plurality of locking features, each flexible locking mechanism configured to engage the plurality of locking features (e.g., Hacohen, fig. 4B, para. 90).  
For claim 18, moving the atrial portion with respect to a plurality of links further comprises moving the flexible locking mechanism distally over the plurality of locking features (Hacohen para. 90 teaches pulling the ratchet through the locking mechanism 112 to adjust the tension, ratcheting moves the locking mechanism distally towards the ventricular anchor). 
For claim 20, when the atrial portion 64 and the ventricular portion 54 are in the collapsed configuration the atrial portion is a first distance from the ventricular portion (Orlov, fig. 3), when the atrial portion and the ventricular portion are in the expanded configuration the method further includes moving the flexible locking mechanism (112, Hacohen, fig. 4B) such that the atrial portion is a second distance from the ventricular portion, the second distance being smaller than the first distance (Orlov, fig. 4E, 4F).
Conclusion
Any inquiry concerning this communication or earlier communications from the 9examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUBA GANESAN/Primary Examiner, Art Unit 3774